WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody to be returned to the State of South Dakota where he stands charged with robbery.
The requisition and supporting papers were introduced in evidence at the hearing and a witness testified that appellant was the person named in the complaint and information which formed a part of the supporting papers in the extradition proceeding.
The warrant issued by the Governor of Texas recites that it had been made known to him by the Governor of South Dakota “that Nelson Albert McNeil, also known as Ed Hurley, stands charged by complaint and information before the proper authorities with the crime of robbery in the First Degree committed in said State and that the defendant has taken refuge in the State of Texas.”
The Extradition Warrant further recites that the demand “was accompanied by a copy of said complaint and information duly certified as authentic by the Governor of said state” and ordered the arrest of the person named and delivery to the agents authorized to receive him and convey him “back to said state,” that he “may be taken back to said state to be dealt with for said crime.”
The requisition of the Governor of South Dakota recites that “It appears from the annexed papers, which I certify to be authentic, and duly authenticated in accordance with the laws of this State, that Nelson Albert McNeil, also known as Ed Hurley, stands charged by complaint and information with the crime of Robbery in the First Degree committed in the County of Davison in said state, and it having been represented to me *229that he has fled from justice in this state and may have taken refuge in the State of Texas.”
Among the papers supporting the demand for requisition there is found an affidavit to the effect that appellant and one Fred Anderson were in Mitchell, South Dakota, on February 9, 1959, and passed a forged check; that the next morning two men wearing masks made of ladies hosiery robbed the Randall Store of $3,000,000, one wearing a hair line mustache; that Ed Hurley was wearing such a mustache on the day of the robbery; that Anderson had been returned to South Dakota and convicted of robbery.
The trial court did not err in remanding appellant for extradition, the supporting papers containing all of the allegations and facts necessary to perfect the requisition and the Executive Warrant.
The judgment is affirmed.